Citation Nr: 0218506	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  98-17 140	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, claimed as headaches and an ear infection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1945. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Atlanta, Georgia, (hereinafter RO).  
The development requested by the Board in its April 1999 
remand has been substantially accomplished, and this case 
is now ready for appellate review.  In January 1999, the 
veteran was afforded a videoconference hearing pursuant to 
the provisions of 38 U.S.C.A. § 7107(e)(2) (West 1991 & 
Supp. 2002).  During this hearing, the undersigned Board 
Member was located in Washington, D.C., and the veteran 
was located at the RO.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  There is no competent evidence linking a current 
disability associated with headaches or an ear infection 
to an in-service head injury. 


CONCLUSION OF LAW

A chronic disability associated with headaches or an ear 
infection was not incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by statement of 
the case dated in October 2000, rating decisions dated in 
August and October 2001, a June 2001 letter informing the 
veteran of the VCAA and a supplemental statement of the 
case dated in October 2001.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include Daily Sick and Morning Reports, VA 
examination reports, and private clinical reports, has 
been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  The Board notes that the June 2001 letter 
attempted to notify the veteran of the type of evidence 
necessary to substantiate the claim.  This letter also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to supply 
sufficient information to obtain the additional records 
and to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  It is also 
noted in this regard that the veteran's representative 
indicated in his November 2002 presentation to the Board 
that the veteran desires a decision "as soon as possible."  
As such, the Board finds that the development requirements 
of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted.  


II. Legal Criteria/Analysis

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding 
of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  The United States 
Court of Veterans Appeals in Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), stated that "Congress specifically limits 
entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability 
(emp. in orig.).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer, at 225.  
See also Caluza v. Brown, 7 Vet. App. 498 (1995).  Absent 
any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With the above legal criteria in mind, the relevant 
evidence will be summarized.  The veteran's service 
medical records were apparently destroyed in the 1973 fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  Of record, however, are Daily Sick Reports and 
hospitalization reports dated in 1945 which reflect 
treatment for headaches.  The veteran contends that this 
treatment followed a head injury sustained in 1945 when an 
axle of a jeep crushed his head.  He also contends that he 
suffered from ear problems as a result of this injury.  In 
essence, the veteran contends that he still suffers from 
residuals of this claimed in-service injury, to include 
headaches and ear problems (see eg. January 1999 hearing 
transcript).

The first post-service clinical evidence is contained in 
reports from an October 1997 VA examination.  It was 
indicated that the claims file was reviewed prior to the 
examination, and the veteran repeated his contention that 
he was injured during service after being struck by a 
jeep.  In describing this accident, the veteran indicated 
that a jeep slipped off a jack while he was changing a 
tire, resulting in an injury to the right upper jaw 
anterior to the right ear.  The veteran stated that he was 
hospitalized for two weeks following this incident, 
whereupon he was treated with a heat lamp.  The veteran 
stated that since that time he has suffered from a 
discharge from both ears, and he claimed that he had 
received treatment for this condition by several 
physicians since service.  He specifically denied ear 
pain, headaches or other neurological symptoms, and he 
indicated he was otherwise asymptomatic.  The physical 
examination was essentially negative, although hearing 
appeared to be slightly decreased and dry, flaky skin with 
some redness was noted over the external ear.  There was 
no evidence of infection or discharge in the ears.  With 
regard to the head injury, it was  indicated in the 
diagnosis that followed this examination that "[n]o long 
term sequelae" associated with the in-service head injury 
was indicated and that the examination was normal.  
Concerning the examination of the ears, the diagnosis was 
eczema without any long-term sequelae.   

The additional evidence consists of reports from 
examinations conducted following the April 1999 Board 
remand that included a July 2000 examination that resulted 
in diagnoses of bilateral hearing loss and intermittent 
bilateral tinnitus which the examiner stated was possibly 
the result of a cochlear concussion sustained during 
service.  (Service connection was granted for tinnitus and 
bilateral hearing loss by an October 2001 rating 
decision.)  The physician who conducted the July 2000 
examination also concluded that the veteran was suffering 
from chronic otitis externa/eczema that was "totally 
unrelated" to the any injury sustained by him.  This 
clearly was a reference to the claimed in-service head 
injury.  

Another examination conducted in July 2000 showed the 
veteran denying any problems with temporomandibular joint 
pain, headaches or a drainage or rash of the ears at that 
time.  The physical examination, including a neurological 
examination, was negative, and it was concluded that the 
residuals of the in-service head injury had resolved.  The 
physician also doubted that the veteran's headaches were 
related to an in-service head injury.  Concerning the 
ears, there was no active disease, and thus no diagnosis 
that could be made. 

Applying the pertinent legal criteria to the facts 
summarized above, while the veteran's assertions in 
written argument and sworn testimony linking a current 
disability associated with headaches and an ear infection 
to an in-service head injury have been considered, the 
weight of this "positive" evidence is outweighed by the 
"negative."  In fact, the veteran himself at his most 
recent examination did not even complain about headaches, 
ear problems, or any pathology or symptomatology 
attributed to service.  Moreover, the "negative" clinical 
evidence represented by the opinions following the October 
1997 and July 2000 examinations that neither headaches nor 
an ear infection were etiologically related to service 
also weighs against a grant of the veteran's claim.  In 
short therefore, the Board finds the "negative" evidence, 
principally the negative objective clinical evidence cited 
above, to outweigh the "positive" evidence of record, 
which is limited to the subjective assertions of the 
veteran.  As such, the claims for entitlement to service 
connection for headaches and an ear infection must be 
denied.  Brammer, 3 Vet. App. at 223 (1992); Espiritu, 2 
Vet. App. at 492, 495; Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service connection for headaches and an ear 
infection due to a head injury is denied.   




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

